DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-3, 6-7 and 9 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2, 3, 6, 7 and 9, in the reply filed on December 1, 2020 is acknowledged.
	Applicant’s election of the species of Compound 7, Scheme 1B, Series II, as set forth on page 44 of the specification is also acknowledged.  Upon reconsideration, the election of species requirement of previous office action is hereby withdrawn and the elected invention of Group II, claims 2-3, 6-7 and 9 are examined together.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 9 has not been further treated on the merits.
	Note:	The recitation “… composition of Claims 6 and 7” is not acceptable multiple dependent wording.  See MPEP § 608.01(n) for examples of “Acceptable Multiple Dependent Claim Wording”.  Inserting “one of” or “any one of” before the term ‘claims’ would improve the claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 3, the term “comprising” (see line 3 of claims 2 and 3) is open ended.  ‘Comprising’ in a compound claim, leaves the claim open for the inclusion of unspecified groups and/or substituents.  The use of the above phrase causes the claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 171 USPQ 693 (CCPA 1971).  The phrase “… and optionally comprising a pharmaceutically acceptable salt, …” should be rephrased as -- or a pharmaceutically acceptable salt --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangjee et al. (J Med Chem 2004).
The reference teaches 2,4-diamino-5-methyl-6-(substituted phenyl)thiopyrrolo[2,3-d]pyrimidine compounds, which are structurally analogous to applicant's instantly claimed compounds.  See compound 11 in page 3690 (structure depicted below for convenience).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    14
    89
    media_image2.png
    Greyscale
	
The reference discloses that the 2,4-diamino-5-methyl-6-(substituted phenyl)thiopyrrolo[2,3-d]pyrimidine compounds have dihydrofolate reductase (DHFR) inhibitor activity and therefore, useful as therapeutic agents, see page 3689.
The compound according to instant claims differs from the reference compound by having a methoxy group on the phenyl ring at a position different from the reference compound.
Reference disclosed compound 11 (R = 2,5-(OMe)2)
Compound of claims 2 and 6 (R = 3,4-diOCH3)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



As can be seen from the above structures, the compound according to instant claims differs by having the dimethoxy groups at the 3,4-position as compared to the 2,5-position of the reference 
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
It would have been obvious to one having ordinary skill in the art at the time of the invention to prepare the instantly claimed compound because the compound is a positional isomer of the reference compound.  One of ordinary skill in the art in possession of the reference disclosed compound 11 would have to change the position of the methoxy group from one carbon of the phenyl ring to another carbon, i.e., from the 2-position to 4-position of the phenyl ring.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because such isomeric compounds are suggestive of one another and would be expected to share similar properties and therefore, the same use as taught for the reference compounds, i.e., as therapeutic agents.  It has been held that a compound, which is structurally isomeric with a compound of prior art is prima facie obvious absent unexpected results.  In re Finley, 81 USPQ 383 (CCPA 1949); In re Norris, 84 USPQ 458 (CCPA 1950);  In re Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (Fed. Cir. 1990).
It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangjee et al. (J Med Chem 2004).  
The reference teaches 2,4-diamino-5-methyl-6-(substituted phenyl)thiopyrrolo[2,3-d]pyrimidine compounds, which are structurally analogous to applicant's instantly claimed compounds.  See compounds 7-9 in page 3690 (structures depicted below for convenience).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The reference discloses that the 2,4-diamino-5-methyl-6-(substituted phenyl)thiopyrrolo[2,3-d]pyrimidine compounds have dihydrofolate reductase (DHFR) inhibitor activity and therefore, useful as therapeutic agents, see page 3689.    The compounds according to instant claims differ by having a methyl substituent on the nitrogen of the pyrrole portion of pyrrolo[2,3-d]pyrimidine ring.  Therefore, the instant claims are drawn to compounds that differ from the reference compound having a methyl in place of hydrogen (i.e., H vs. Methyl) of the reference disclosed compound.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that such structurally analogous compounds of the reference compounds would have similar properties and, thus, the same use as taught for the reference compounds as a whole i.e., as therapeutic agents.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because such structurally analogous compounds are expected to prima facie obvious, absent a showing of unexpected results.
Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474; In re Jones, 74 USPQ 152, 154; In re Herr, 134 USPQ 176; Ex parte Dibella, 157 USPQ 59; In re Zickendraht, 138 USPQ 22;  Ex Parte Fischer, 96 USPQ 345; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39; In re Bowers and Orr, 149 USPQ 570; Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451; In re Henze, 85 USPQ 261; In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (“As homologs are presumptively obvious over known compounds…..”). In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph.

	Receipt is acknowledged of the Information Disclosure Statement filed on August 11, 2020 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

January 15, 2021